Title: From George Washington to Abraham Skinner, 8 August 1781
From: Washington, George
To: Skinner, Abraham


                        
                            Sir
                            Head Quarters Dobbs’s Ferry 8th Augt 1781
                        
                        I have recd your favor of the 6th inclosing Copies of the late letters which have passed between you and Mr
                            Loring and his proposition for the Exchange of Lieut. Genl Burgoyne and all the remaining Officers of Convention, provided
                            we will allow the Cedars prisoners to be brought into the Account.
                        I cannot give my assent to this before I have consulted Congress upon the matter, for the following
                            Reasons—They have, I believe, already directed our Minister at the Court of Versailles to make an offer of exchanging Lt
                            Genl Burgoyne for the Honble Mr Henry Laurens—I do not know whether they would choose to release the whole of the
                            Convention Officers previous to the settlement of the account for the subsistence of those troops, as their detention is
                            looked upon as a security in some degree—And as to the affair of the prisoners of the Cedars, you know upon what footing
                            that stands—However, that I may give all possible dispatch to the Business in one way or the other, I have written to
                            Congress on these several matters. You have the letter inclosed and you will be the Bearer of it yourself.
                        Should the exchange of Convention Officers become so general as to include part of the southern Officers, due
                            attention must be paid to exchanging them according to the course of their capture. I mention this, particularly, because
                            I observe in the list proposed by Mr Loring, that Lieutenant Colonels Neville, Ball—du Buysson—and Ternant are included. If
                            they are entitled to the preference—there can be no objection, but if they are not, you must substitute those who have the
                            right.
                        That the enemy may have no reason to complain that we throw obstacles in the way of the release of our
                            privates, you have liberty to order those Men of Delanceys to some convenient place, and inform Mr Loring that they will
                            be ready to be delivered at the Barrier whenever our prisoners are brought to the place which shall be agreed upon—You are
                            to insist upon the release of Inhabitants taken out of Arms without any compensation. You may inform Mr Loring that I
                            would not wish to be obliged to seize private persons to obtain the relief of those who are now in New York. I have it at
                            this time in my power to secure every Loyalist in the Western part of Connecticut, in the County of West Chester and in
                            great part of Bergen, but I have not encouraged a practice which I have reprobated in the enemy, and which nothing shall
                            induce me to put in execution, but seeing no other mode of procuring the release of our Citizens.

                    